      Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 1 of 13



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES of AMERICA,


    v.                                 Case No. 1:18-cr-10375 LTS


JERMAINE TINDAL,
          Defendant.

                 DEFENDANT'S SENTENCING MEMORANDUM


                              Preliminary

    Defendant, Jermaine Tindal, by his attorney, Kevin L.

Barron, Esq., respectfully offers this memorandum in aid of his

December 12, 2019, 300PM sentencing.        Defendant has been in

federal custody since September 20, 2019, almost 15 months at

time of sentencing, and seeks a variant sentence of time served

instead of the 30 to 37-month GSR cited at PSR ¶78.



                         SUMMARY OF ARGUMENT

    POINT I: Evolving Second Amendment law indicates that

persons with predicate non-violent, non-generic felony

convictions may not be disqualified from firearms ownership and

the, furthermore, Guidelines do not adequately consider the

Bureau of Alcohol, Tobacco, Firearms and Explosives' ("ATF") new

rulings that short-barreled shot guns are not National Firearms

Act ("NFA") of 1934 firearms.      Defendant refers the Court to his
      Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 2 of 13



November 4, 2019 objections.      Firstly, the statutory predicate

conviction for firearms disqualification under 18 USC §922(g)(1)

is defendant's third offense shoplifting of a $1.88 packet of

condoms, a predicate now questionable under evolving Second

Amendment law.    See, Binderup, discussed infra. Secondly, the

elevated 20-point base offense level for a felon in possession

of an NFA firearm was not adequately considered by the United

States Sentencing Commission (the "Commission") in view of

certain ATF 2017 letter rulings.      ATF issued a letter ruling to

firearms manufacturers in 2017 that short barrel shotguns,

shotguns nearly identical to the one defendant possessed, are

now classified as pistols under the Gun Control Act of 1968

("GCA") and not as NFA weapons when originally manufactured in

that form.    Ex. A.

    POINT II: A Guidelines sentence is Greater than necessary

to achieve the purposes of the Sentencing Reform Act of 1984.

18 USC §§3553(a)(1)&(2).     Mr. Tindal's Criminal History Category

of III is overrepresented with a history of two shoplifting

convictions and one no-physical-contact assault conviction.            The

Guidelines Sentence Range ("GSR") of 30 - 37 months is

disproportionate to the offense conduct in view of ATF's

decision that weapons like the one in this case are not subject

to the NFA.
      Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 3 of 13



                                  FACTS

A.   Offense Conduct

     This 30 year-old man received a nominal felony conviction

at age 24 for third-offense shoplifting of an article worth less

than two dollars.     This is the conviction that subjects

defendant to prosecution as a felon in possession under 18 USC

§922(g)(1) for selling a shotgun to a confidential informant on

July 19, 2018.

B.   2017 ATF Letter Ruling to O.F. Mossberg & Sons

     A year before defendant's arrest, ATF issued a letter

ruling to O.F. Mossberg & Sons, one of the world's largest

manufacturers of shotguns, approving for sale to the public as a

non-NFA firearm a shotgun with a pistol or "bird's head" grip

and a barrel of less than 18 inches.       ATF Letter Ruling to O.F.

Mossberg & Sons, dated March 2, 2017, Ex. A.        ATF determined

that such a weapon was not a sawed off shotgun but a pistol.            Id.

Consequently, such weapons could be sold to the public as an

ordinary handgun under the Gun Control Act of 1968 ("GCA"), thus

avoiding the NFA's strict rules for issuance of a $200.00 US

Treasury tax stamp that allows an individual to own an NFA

firearm.   Such a "stamp" is issued under complex rules for

submitting an application, after special background checks and

approval of the applicant's chief of local law enforcement.            See,

ATF Form 4 with instructions, Ex. B.       ATF's ruling allowed
      Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 4 of 13



Mossberg and other major manufacturers like Remington to sell

sawed off shotguns to the public.      Essentially, this ruling

invalidated a long-held understanding that a smooth-bore firearm

with a barrel of less than 18 inches was a sawed off shotgun and

required the purchaser to comply with the complicated, time

consuming and expensive NFA transfer procedure.         See, ATF Form 4

(5320.4).1

     As described below, before this letter ruling, the

manufacture, transfer or possession of such a weapon was widely

understood to be illegal without first obtaining a tax "stamp"

from ATF on Form 4.

                                ARGUMENT

                              POINT I:
                    GUIDELINES POLICY ARGUMENTS.
             THE GUIDELINES DO NOT ADEQUATELY CONSIDER
                 THE CIRCUMSTANCES OF THIS OFFENSE.


A.   Guidelines Policy Does not Account for Nominal Felony
     Predicates Under §922(g)(1)

     Defendant is before the Court as a felon in possession

because of a shoplifting conviction involving a two-dollar item.

There is nothing to indicate that the Guidelines have considered

felon-in-possession predicates that are felonies in name only.

Special interest lobbying by retailers or insurance companies

1
  Form 4 still defines a shotgun with a barrel of less than 18
inches as an NFA weapon, definitions section: "The term
"firearm" means: (1) a shotgun having a barrel or barrels of
less than 18 inches in length;. . . ".
      Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 5 of 13



for stiffer punishment of minor property crimes should not be

allowed to drive this Court's sentencing determination.           In

fashioning a sentence after Booker, a sentencing court "may not

presume that the Guidelines range is reasonable" but instead

must, using the factors set forth in § 3553(a), "make an

individualized assessment based on the facts presented."               Gall v.

United States, 128 S.Ct. 586, 596 (2007).        This Court may vary

from GSR on the grounds that Guidelines policy is not applicable

to or was not adequately considered for the circumstances of a

particular case.   United States v. Kimbrough, 128 S.Ct. 558

(2007); United States v. Booker, 125 S.Ct. 738 (2005); United

States v. Martin, 520 F.3d 87 (1st Cir. 2008); United States v.

Rodriguez, 527 F.3d 221 (1st Cir. 2008).

B.   US Sentencing Commission Did Not Consider Executive Branch
     Position that such Shotguns Are Pistols and
     Are Not NFA Firearms

     This Court should not punish Mr. Tindal any more severely

than if he had sold a pistol.      If ATF's letter ruling that a

pump shotgun with a bird's head grip and a 14-inch barrel is

pistol, then there is no material difference between the gun

defendant sold and what Mossberg, Remington and others are

allowed to sell to consumers across the United States.

     The Adjusted Offense Level of USSG §2K2.1(a)(4)(B) should

not apply.   The government may argue that the particular weapon

Mr. Tindal possessed would still be subject to NFA rules because
      Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 6 of 13



its overall length was 24 inches and not the 26 inches referred

to in ATF's 2017 letter ruling.      Such an argument, however,

fails to apprehend ATF's upending of the NFA regulatory scheme.

Prior to the ruling, any firearm with a smooth bore and a barrel

of less than 18 inches was considered an NFA weapon.          In fact,

there have been high-profile cases in recent history, such as

United States v Randy Weaver where the government has taken

harsh action against guns identical to what can now be

manufactured and sold to consumers in gun stores across the

United States.   See, June 10, 1994 Report of the Ruby Ridge Task

Force, p.28, 13 inch barrel and bird's head grip.         (Weaver's

case is commonly known as the "Ruby Ridge" stand off in which

government snipers shot and killed Weaver's wife, minor son and

dog to effect Weaver's arrest in a prosecution for a 13-inch

barreled, bird's head grip shotgun).2       Remington now sells a

semiautomatic shotgun with a bird's head grip and 13-inch barrel

through ordinary commercial channels without NFA compliance.

Remington advertisement for 13" barreled shotgun, Ex. C.

     The government may argue that, even if ATF's letter rulings

exempt certain short-barreled shotguns from one definition of an




2

https://www.justice.gov/sites/default/files/opr/legacy/2006/11/0
9/rubyreportcover_39.pdf
      Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 7 of 13



NFA firearm3, the shotgun defendant sold was less than 26 inches

in overall length and was, therefore, still an NFA firearm under

other subsections of the NFA definition.        See, 26 USC

§5845(a)(2), this memorandum, footnote 3, supra.         The

defendant's firearm had an overall length of 24 inches.

Although ATF's approved shotguns manufactured by Mossberg and

Remington have an overall length of 26 inches, the GCA imposes

no limit or requirement of a 26 inch overall length.           The GCA

regulates handguns and handguns, generically, are far shorter

than two feet long.    The NFA requirement of a 26 inch overall

length, therefore, is not relevant if short-barreled shotguns

fitted with pistol grips are pistols under the Gun Control Act

of 1968.

     The overall length of the shotgun is of little consequence

to defendant's argument if ATF considers such shotguns to be

pistols.   ATF's letter ruling represents a major departure from

the view that short-barreled shotguns are a dangerous weapon and

3
  The NFA defines the term firearm is at 26 USC §5845: "Firearm.
The term "firearm" means: (1) a shotgun having a barrel or
barrels of less than 18 inches in length; (2) a weapon made from
a shotgun if such weapon as modified has an overall length of
less than 26 inches or a barrel or barrels of less than 18
inches in length; (3) a rifle having a barrel or barrels of less
than 16 inches in length; (4) a weapon made from a rifle if such
weapon as modified has an overall length of less than 26 inches
or a barrel or barrels of less than 16 inches in length; (5) any
other weapon as defined in 26 USC § 5845(e); (6) a machinegun;
(7) a muffler or silencer for any firearm whether or not such
firearm is included within this definition; and (8) a
destructive device."
        Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 8 of 13



an evolving view on the dangerousness or unsuitability of

certain classes of weapons.       ATF's evolved view of short-

barreled firearms is not restricted only to shotguns.            ATF now

also permits the manufacture and sale as GCA pistols certain

short-barreled semi automatic rifles with removable magazines

and arm braces (which can be used as a butt stock).            See, March

21, 2017 ATF letter ruling to SB Tactical, ruling that a short-

barreled rifle with an arm brace is a pistol under the GCA and

not an NFA firearm in the form of a short-barreled rifle.                Ex D.

These letter rulings are a significant departure by the

executive branch from the original parameters of Congressional

debate on the NFA and, impliedly, a judgment that sawed off

shotguns (and short-barreled rifles) do not represent the danger

originally perceived.4

     The NFA's legislative history reveals use of the term

"sawed-off shotgun" to mean shotguns with barrels of less than

18 inches length; it contains no discussion of whether such guns

might be permitted if fitted with a pistol grip.           See, 73rd

Congress, 2nd Session, HR 9096, April 16 & 28 and May 14-16,

1934.   One of the early proposed definitions of "sawed-off

shotgun" was a shotgun having a barrel length of less than 20


4
  A shotgun with a 13 or 14-inch barrel will not scatter pellets
indiscriminately over a broad area. The only likely effect of
the shorter barrel is to reduce the velocity and energy of the
projectiles.
      Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 9 of 13



inches.   Id. p. 45.    Nowhere, however, in the 177-page record is

there any reference to a shotgun with a pistol grip.          In fact,

it was Congress's intent to leave pistols out of the NFA all

together - and it did.

     MR. FULLER. But eliminating pistols [from the NFA's
     definition of firearm]?

     GENERAL RECKORD. Pistols and revolvers. Now, if you
     want to amend the printed bill in the first section by
     striking out three words, "pistols and revolvers"
     we will go along with it, even though we do not
     believe it is necessary.

Id. p. 115.

C.   Binderup: Second Amendment Law Indicates that Non-violent
     Non-generic Felonies Should Not Deprive Defendant of Second
     Amendment Rights.5

     The government now attempts to subject Mr. Tindal to a

sentence under USSG §2K2.1 despite evolving law in US Courts of

Appeals that non-generic, non-violent state-law misdemeanors

punishable by more than two years of imprisonment may not be

used as grounds for prosecution under §922(g)(1) as a matter of

Second Amendment law.    Binderup v. Attorney General of the

United States, 836 F.3d 336 (3d Cir. 2016), cert. denied, 137 S.

Ct. 2323 (2017).   The Court should not allow the imposition of

such punishment.

     Section 922(g)(1) defines a felon in possession as a person

convicted of a "crime punishable by imprisonment for a term

5
  Most of the text from this argument is lifted from defendant's
objections to the PSR.
     Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 10 of 13



exceeding one year".    However, 18 USC §921(a)(20)(B) defines

"crime punishable by imprisonment for a term exceeding one year"

as "any State offense classified by the laws of the State as a

misdemeanor and punishable by a term of imprisonment of two

years or less."

    The Courts of Appeals, however, have determined that even

this extended "two-year" definition of a one-year disqualifying

conviction is inadequate for Second Amendment purposes.          In

Binderup, the Third Circuit held that section 922(g)(1) violates

the Second Amendment as applied to two individuals convicted of

non-violent misdemeanors punishable by more than two years of

imprisonment to include OUI, carrying of a loaded firearm

without a permit and a misdemeanor form of "statutory rape" - -

conduct more serious than any of defendant's prior convictions.

See, Binderup v. Attorney General of the United States, 836 F.3d

336 (3d Cir. 2016), cert. denied, 137 S. Ct. 2323 (2017).

    Binderup contains an involved historical discussion of the

roots of the Second Amendment and the government's prerogative

to deny the right to keep and bear arms to "unvirtuous" citizens,

ones convicted of "serious crimes".      Clear from the reasoning of

the Third Circuit's decision is that the designation of a

conviction as a felony was not controlling; the Binderup court

rejected the government's and the dissent's view that persons

with felony convictions lacked Second Amendment rights: . . .
     Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 11 of 13



"[C]oncluding that all felons and misdemeanants with potential

punishments past a certain threshold lack the right to keep and

bear arms when, despite their maximum possible punishment, some

offenses may be 'so tame and technical as to be insufficient to

justify the ban'."   Binderup, supra, citing United States v.

Torres-Rosario, 658 F.3d 110, 113 (1st Cir. 2011) (denying

Second Amendment challenge on the grounds that defendant's prior

drug convictions were too "linked to violence" to consider and

noting difficulty of administering such fact-specific as applied

defense). See, also, e.g., Britt v. State, 363 N.C. 546, 681

S.E.2d 320 (2009) (North Carolina Supreme Court holding that

defendant's conviction on a guilty plea to one count of

possession of drugs with intent to distribute insufficient to

deprive defendant of right to keep and bear arms under the state

constitution).

                              POINT II:
                      3553(a) CONSIDERATIONS;
                       GUIDELINES SENTENCE IS
                       GREATER THAN NECESSARY


A.   Criminal History Category Over Represents
     Defendant's Minimal Criminal Record

     The PSR's calculation at ¶¶42 to 44 of Criminal History

Category III greatly over represents defendant's criminal

history and constitutes grounds for departure.        "Reliable

information indicates that the defendant's criminal history
     Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 12 of 13



category substantially over-represents the seriousness of the

defendant's criminal history or the likelihood that the

defendant will commit other crimes, a downward departure may be

warranted."   USSG §4A1.3(b)(1).

    "This policy statement [§4A1.3] recognizes that the

criminal history score is unlikely to take into account all the

variations in the seriousness of criminal history that may

occur."   Application notes to §4A1.3.      For example, a defendant

with a murder conviction (three points) would receive a lower

score than Mr. Tindal.    By contrast, Mr. Tindal's criminal

history score includes very minor offenses: a shoplifting at PSR

¶38 (one point), another shoplifting at PSR ¶39 (two points) and

an assault and battery involving pointing a bb gun "towards" the

alleged victim PSR ¶41 (one point).      He receives two additional

points for being on probation.     PSR ¶43.    Defendant's history

indicates that he is not a particular risk of reoffense within

the meaning of USSG §4A1.3(c)(2) (a court's written specific

grounds for granting the departure).       Two shoplifting

convictions and an assault without physical contact do not

constitute a dangerous or recidivist criminal history.

    Defendant does not have convictions to disqualify him from

a CHC departure under the prohibitions and limitations of

subsections (b)(2)(A)&(B) involving departures below CHC I, sex
     Case 1:18-cr-10375-LTS Document 96 Filed 12/05/19 Page 13 of 13



offenders and armed career criminals, career offender and safety

valve.



B.   Enough Punishment

     Defendant has been incarcerated since September 20, 2018,

almost fifteen months at the time sentencing, roughly the

equivalent of a 17 month and ten-day sentence (14.75/.85 =

17.35) under the old good-time rules.       A year in prison for

selling a pistol would have been not greater than necessary for

a person of defendant's age with defendant's criminal history.



                              CONCLUSION

     For the reasons set forth above, defendant should be

sentenced to time served.

Dated:   December 5, 2019              Respectfully submitted,
                                       Jermaine Tindal, Defendant,
                                       By his counsel,
                                       s/Kevin L. Barron
                                       Kevin L. Barron, Esq.
                                       50 Congress St. - Ste. 600
                                       Boston, MA 02109-4075
                                       (617) 407-6837




                       CERTIFICATE OF SERVICE

Counsel certifies that he has caused a true copy of this
document to be served today on the attorneys for all the parties
through the CM/ECF system of this District as set forth in the
Notice of Electronic Filing and that no party requires service
by other means.
